DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  "is on the battery cells" in line 2 should read "and on the battery cells".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “from the coupling pieces from the battery cells”, and it is unclear whether this limitation means that the coupling pieces are spaced apart from the battery cells or that the connection piece is spaced apart from the coupling pieces and from the battery cells. For examination purposes, the limitation will be interpreted as “from the coupling pieces and from the battery cells”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haino et al. (US 2020/0220147 A1, cited on IDS of 30 November 2020).
Regarding claim 1, Haino teaches a battery pack 10 (“Battery Module”, Title, Abstract), comprising:
battery cells (“Battery module 10 shown in a perspective view of FIG. 3 and a plan view of FIG. 4, includes as shown in an exploded perspective view of FIG. 5, a plurality of batteries 1”, [0027]);
a potting resin 13 on the battery cells 1 at positions corresponding to central portions of upper end portions of the battery cells 1 in a height direction of the battery cells 1 (“potting resin 13 thermally coupled to lead plates 3, [0027]; figs. 1 and 2 show that potting resin 13 is placed on top of the battery cells 1 shows that the potting resin 13 covers the central portions of the upper end of the battery cells in a vertical height direction with respect to the figures); 
and an adhesive resin 4 on the battery cells 1 at positions corresponding to edge portions surrounding the central portions 11 of the upper end portions of the battery cells 1 (“a piece of first double-sided tape 4 has a ring shape and provides a tight fit between an outer peripheral part of battery 1, i.e. and outer peripheral part of the sealing plate that is outside projecting electrode 11, and outer peripheral cover 21 of battery holder 2”, [0040]; figs. 1 and 2 provide a cross-section view of adhesive tape 4 on the edge portion of battery cell 1 surrounding the central portion/electrode 11 of the cell).
Regarding claim 2, Haino teaches the battery pack as claimed in claim 1, 
further comprising bus bars 3 that electrically connect two of the battery cells 1 to each other (“Lead plates 3 are metal sheets that are connected to the ends of adjacent batteries 1 to connect batteries 1 in series or in parallel”, [0036], i.e. plates 3 are bus bars that electrically connect two battery cells 1; figs. 3-5), 
the bus bars 3 being coupled to the central portions of the upper end portions of the battery cells 1 (“Lead plates 3 are connected to projecting electrodes 11 and plane electrodes 12”, [0036]; fig. 5 shows that the electrodes 11 and 12 are the central portions of the upper end portions of battery cells 1 with respect to the figure).
Regarding claim 3, Haino teaches the battery pack as claimed in claim 2, wherein the potting resin covers coupling structures between the bus bars and the upper end portions or the lower end portions of the battery cells (“as shown in a vertical sectional view of FIG. 6, pieces of potting resin 13 are disposed outside lead plates 3 and thermally coupled to lead plates 3 and ends of batteries 1”, [0027]; figs. 1 and 2 show that the potting resin 13 covers the joint between bus bar/plate 3 and electrode 11 at the central portion of the cell 1).
Regarding claim 20, Haino teaches the battery pack as claimed in claim 1. Haino does not specify the components of the potting resin and the adhesive resin. 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to select a potting resin and an adhesive resin with include different components, since a potting resin will not necessarily make a good adhesive and vice versa. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haino et al. (US 2020/0220147 A1), in view of Seman, Jr. et al. (US 2005/0110458 A1).
Regarding claim 4, Haino teaches the battery pack as claimed in claim 2, wherein the bus bars 3 include coupling pieces 37 at both ends thereof that are coupled to the upper end portions of the battery cells 1 (“lead plate 3 has two welding points 37 on either side of every welding slit 36 and a welding protrusion on each welding point 37. This structure enables the lead plate to be reliably welded to the electrode of battery 1”, [0038]; fig. 4 shows coupling pieces 37 at the ends of the busbars 3, which are coupled to the upper end terminals of cells 1).
Haino does not teach that the battery pack further comprises a circuit board on the bus bars, wherein: the bus bars each include coupling pieces at both ends thereof that are coupled to the upper end portions of the battery cells, the circuit board includes filling holes that expose the coupling pieces at both ends of the bus bars, and the potting resin is filled in the filling holes of the circuit board.
Seman teaches a battery pack (“Battery Pack”, Title, Abstract) similar to that of Haino. The battery pack of Seman includes cells 9 electrically connected with bus bars 902 (“battery cells 9… interconnect tabs 902”, [0039]; figs. 8-11) and an adhesive seal on the edges of the upper end of the cells (“Seals 1204 may illustratively be made of synthetic foam or a plastic sheet and have adhesive layers on their top and bottom surface to adhere them to battery cells 9”, [0044]; fig. 12).
Specifically, Seman teaches that the battery pack further comprises a circuit board 800 on the bus bars (figs. 8 and 11 show that a PCB (printed circuit board) 800 on the bus bars 902), wherein:
the bus bars 902 each include coupling pieces 906 at both ends thereof that are coupled to the upper end portions of the battery cells 9 (“Opposed tabs 906 of body 904 extend outwardly on either side of blade 900 and provide connection tabs or terminals, referred to herein as connection pads 906”, [0039], fig. 9), 
the circuit board 800 includes filling holes 810 that expose the coupling pieces 906 at both ends of the bus bars 902 (“There may illustratively be one hole 810 per battery cell 9 with holes 810 disposed in substrate 802 so that when substrate 802 is placed over battery cells 9, as described below, a hole 810 will be axially aligned with a terminal 1100 of each battery cell 9”, [0039]; Opposed tabs 906 of each interconnect tab 902 extend over holes 810”, [0040]; fig. 8 shows that holes 810 expose coupling pieces 906).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery pack of Haino by adding a circuit board, since a circuit board enables the incorporation of controls for safety and optimization of the battery pack (“The control circuits may include balancing circuits, battery cell monitoring circuits, and/or temperature monitoring circuits”, [0040], Seman). It would further be obvious to include filling holes that expose the coupling pieces, since the hole provides access to the coupling pieces for welding (“Holes 220 are centered over terminals 222 of battery cells 9. A welding tip… is inserted into each hole 220”, [0035], from the first embodiment of Seman).
	Haino as modified by Seman to include a circuit board with filling holes would have potting resin filled in the filling holes of the circuit board, since the filling holes and the potting resin are both located at the upper end portions of the battery cells. 
Regarding claim 5, modified Haino teaches the battery pack as claimed in claim 4, 
further comprising a cell holder 2 in which the battery cells 1 are accommodated (“Battery holder 2 arranges batteries 1 parallel to one another”, [0031]; figs. 3 and 5), 
the cell holder 2 having terminal holes 24 that expose the upper end portions of the battery cells 1 (“The outer peripheral covers have electrodes windows 24 through which the ends of batteries 1 are exposed and connected to lead plates 3”, [0034]; fig. 5), 
wherein the terminal holes 24 of the cell holder 2 and the filling holes of the circuit board are aligned with each other in the height direction of the battery cells (the terminal holes of the cell holder expose the upper end portions of the cells including the central portion of the upper end; Haino as modified by Seman has a circuit board exposing the central portion of the upper end of the battery cells; therefore the terminal holes and the filing holes are aligned in a height direction of the battery cells in modified Haino).
Regarding claim 6, modified Haino teaches the battery pack as claimed in claim 4, wherein each of the bus bars further includes:
a protruding connection piece 31 that connects the coupling pieces 33 (“Protrusion faces 33 are linked to planar part 31”, [0037], fig. 4; the prior art describes the planar portion as the reference point such that coupling pieces 33 protrude, and if the coupling faces 33 are used as the reference point the planar portion may then be considered to protrude); and
bent portions 35 that connect the coupling pieces 33 with the protruding connection piece 31 at a center of the bus bar in a bent shape and space the protruding connection piece 31 apart from the coupling pieces 33 and from the battery cells 1 in the height direction of the battery cells 1 (“Protrusion faces 33 are linked to planar part 31 through respective linking parts 35. Linking part 35 is bend”, [0037]; figs. 1 and 4 show that bent linking portions 35 connect coupling pieces 33 with the protruding connection plate 31, and space the plate 31 away from pieces 33 and cells 1).
Regarding claim 7, modified Haino teaches the battery pack as claimed in claim 6. Haino as modified by Seman teaches that the circuit board further includes escape holes that each expose the protruding connection piece.
	Seman teaches that the circuit board includes holes 808 that each expose the protruding connection piece (“slots 808”, [0040]; figs. 8 and 13; slots 808 may be considered escape holes since they allow blades 900 to escape through the circuit board; the slots are centered over the middle portion of the interconnect tab, which corresponds to the connection piece of Haino).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify further the circuit board of modified Haino by also including the escape holes of Seman as well as the circuit board of Seman, since the holes allow components to extend through for electrical connection (“Blades 900 of interconnect tabs 902 and blades 1000 of end connect tabs 1002 are inserted into slots 808 of respective solder pads 806 and then soldered to solder pads 806 at 1302, such as by wave soldering or a similar method”, [0040]).
Regarding claim 8, Haino teaches the battery pack as claimed in claim 1. Haino does not teach that the battery pack further comprises connection members coupled to the edge portions of the upper end portions of the battery cells.
Seman teaches a battery pack (“Battery Pack”, Title, Abstract) similar to that of Haino. The battery pack of Seman includes cells 9 electrically connected with bus bars 902 (“battery cells 9… interconnect tabs 902”, [0039]; figs. 8-11) and an adhesive seal on the edges of the upper end of the cells (“Seals 1204 may illustratively be made of synthetic foam or a plastic sheet and have adhesive layers on their top and bottom surface to adhere them to battery cells 9”, [0044]; fig. 12).
Specifically, Seman teaches that the battery pack further comprises connection members 900 coupled to the edge portions of the upper end portions of the battery cells 9 (“Each solder pad 806 has a slot 808 therein for receiving a blade 900 of an interconnect tab 902 (FIG. 9)… Opposed tabs 906 of body 904 extend outwardly on either side of blade 900 and provide connection tabs or terminals”, [0039]; blades 900 are electrically connect to the upper end portion of battery cells 9, including the edge of the upper portion, through tabs 906).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery pack of Haino by adding connection members connected to the upper edge of battery cells, since the connection members enable communication with a control circuit for the safety and optimization of the battery pack (“The control circuits may include balancing circuits, battery cell monitoring circuits, and/or temperature monitoring circuits”, [0040], Seman).
Regarding claim 9, modified Haino teaches the battery pack as claimed in claim 8. Haino does not teach that the battery pack further comprises a circuit board electrically connected to the battery cells is on the battery cells, wherein the connection members pass through connection holes of the circuit board and electrically connect the battery cells with the circuit board.
	Seman teaches that a battery pack comprising a circuit board 800 electrically connected to the battery cells 9 is on the battery cells 9, wherein the connection members 900 pass through connection holes 808 of the circuit board 800 and electrically connect the battery cells 9 with the circuit board 800 (“In FIGS. 8-10, a flexible printed circuit board (“PCB”) 800 is shown for interconnecting a plurality of battery cells 9 in a battery pack 4”, [0039], where fig. 8 shows that the circuit board 800 is on the battery cells 9; “Blades 900 of interconnect tabs 902 and blades 1000 of end connect tabs 1002 are inserted into slots 808 of respective solder pads 806 and then soldered to solder pads 806”, [0040], such that connection members are electrically connected and fixed to the circuit board through soldering).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery pack of Haino by adding a circuit board and the electrical connections of Seman, since a circuit board enables the incorporation of controls for safety and optimization of the battery pack (“The control circuits may include balancing circuits, battery cell monitoring circuits, and/or temperature monitoring circuits”, [0040], Seman).
Regarding claim 14, Haino as modified by Seman teaches the battery pack as claimed in claim 9, wherein the connection holes 808 of the circuit board 800 expose the edge portions of the upper end portions of the battery cells 9 (since the connection holes 808 of Seman provide an opening for the connection members which are connected to the edge portions of the upper ends of cells 9, the holes may be considered as exposing the edge portions of the cells 9).
Regarding claim 15, Haino as modified by Seman teaches the battery pack as claimed in claim 14, wherein the adhesive resin covers the edge portions of the upper end portions of the battery cells exposed by the connection holes (Haino teaches that the adhesive resin covers the edge portions of the upper end portions of the battery cells, as discussion in claim 1, which includes those edge portions exposed by the connection holes of the circuit board taught by Seman).
Regarding claim 16, modified Haino teaches the battery pack as claimed in claim 15, further comprising a cell holder 2 including hollow protrusions 22 that are connected to cooling flow paths around each battery cell 1 covered by the adhesive resin (“Battery holder 2 shown in FIGS. 3 and 4 includes… insertion parts 22 that batteries 1 are inserted into and are thereby arranged at fixed position”, [0031], Haino; figs. 3 and 4 of Haino show that protrusions 22 have hollows to fit cells 1; “This battery holder 2 is able to effectively prevent thermal runaway because adjacent batteries 1 are inserted into separately molded insertion parts 22”, [0033], such that the protrusions provide a path for heat to flow away from cells 1, i.e. the protrusions are connected to cooling flow paths; as discussed above for claim 1, fig. 5 shows adhesive resin tape 4 on the battery cells 1).
	Haino as modified by Seman to include a circuit board will have cooling flow paths that pass through the circuit board, since heat radiating from the cells will radiate outwards through the circuit board.
Regarding claim 17, modified Haino teaches the battery pack as claimed in claim 16, wherein the connection holes expose the hollow protrusions and the edge portions of the upper end portions of the battery cells (since the connection holes 808 of Seman provide an opening for the connection members which are connected to the edge portions of the upper ends of cells 9, the holes may be considered as exposing the edge portions of the cells 9 and additionally as exposing the hollow protrusions into which the upper ends of the cells are inserted; see fig. 8 of Seman and fig. 5 of Haino). 

Claim(s) 10-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haino et al. (US 2020/0220147 A1), in view of Seman, Jr. et al. (US 2005/0110458 A1), further in view of Hirokazu et al. (WO 2019/182117 A1, citations refer to enclosed machine translation).
Regarding claim 10, Haino as modified by Seman teaches the battery pack as claimed in claim 9, wherein one end of each connection member 900 forms a junction with an edge portion of the upper end portion of a corresponding battery cell 9, another end of the connection member 900 forms a junction with the circuit board 800 (“Blades 900 of interconnect tabs 902 and blades 1000 of end connect tabs 1002 are inserted into slots 808 of respective solder pads 806 and then soldered to solder pads 806”, [0040], Seman, such that connection members are electrically connected and fixed to the circuit board through soldering; blades 900 are electrically connect to the upper end portion of battery cells 9, including the edge of the upper portion, through tabs 906; see figs. 8-9 of Seman). 
Neither Haino nor Seman teaches that the adhesive resin covers the junctions of the one end and the other end of each connection member.
Hirokazu teaches a battery pack (“assembled battery”, [0001]) including an adhesive resin similar to the adhesive resin of in the battery pack of Haino. The adhesive resin of Hirokazu is used for a current-conducting junction between a battery tab and a busbar, which is relevant to the current-conducting junction between a connection member and a circuit board.  Specifically, Hirokazu teaches that the adhesive resin covers the junction between a battery tab and a busbar (“The cover film 23 is preferably bonded to the extending portions 55b, 56b, the energizing portions 41, 42, the adhesive resin film 21, and the front portion 22a by heat fusion, adhesion, or the like. The cover film 23 is made of, for example, a polyester-based or polyolefin-based (polypropylene, polyethylene, etc.) resin”, [0070], figs. 11-12 show how the adhesive resin covers the junction). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the connection member of modified Haino by covering the junctions with the adhesive resin as taught by Hirokazu, since the resin provides a seal to preserve the junctions from corrosion (“Since the cover film 23 is provided to cover the above, it is possible to prevent water or outside air from entering the connection points between the leads 55 and 56 and the energized portions 41 and 42. Therefore, even when the leads 55 and 56 and the conductive layers 32 and 34 are made of different metal materials, it is possible to prevent the occurrence of corrosion at the connection portion”, [0071], Hirokazu). 
Regarding claim 11, modified Haino teaches the battery pack as claimed in claim 10. 
Haino as modified thus far does not teach that the adhesive resin continuously covers the junctions of the one end and the other end of each connection member.
Hirokazu teaches that the adhesive resin continuously covers the junctions of each member (“The base end portions 55c and 56c of the leads 55 and 56 are covered with the lead sealing layer 22. The front portion 22a of the lead sealing layer 22 is covered with the cover film 23. Therefore, almost the entire surface of the extended portions 55b and 56b of the leads 55 and 56 is covered with the cover film 23 and the lead sealing layer 22”, [0073], Hirokazu; figs. 11 and 12 of Hirokazu show that the entire exposed portions of the tab are covered with the adhesive resin; entire coverage applied to the connection member of modified Haino would result in continuous coverage from the junction at one end to the junction at the other end). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Haino such that all exposed portions of the connection members are continuously covered by the adhesive resin, in order to prevent the connection members from being corroded (“Therefore, the leads 55 and 56 can be prevented from coming into contact with water or the outside air, and the leads 55 and 56 can be prevented from being corroded”, [0073]).
Regarding claim 12, Haino as modified by Hirokazu teaches the battery pack as claimed in claim 11, wherein the adhesive resin entirely covers each connection member (the adhesive resin as taught by Hirokazu covers the entire exposed portion of each piece, and may therefore be said to entirely cover each piece by covering the remaining exposed portions).
Regarding claim 13, modified Haino teaches the battery pack as claimed in claim 9, wherein the connection members include conductive wires or conductive ribbons (the conductive connection blades 900 of Seman and ribbon-shaped, see fig. 9 of Seman).
Regarding claim 18, Haino as modified by Seman teaches the battery pack as claimed in claim 9, wherein the connection holes expose the edge portions of the upper end portions of two of the battery cells adjacent to each other (since the connection holes 808 of Seman provide an opening for the connection members which are connected to the edge portions of the upper ends of two cells 9, the holes may be considered as exposing the edge portions of the two cells 9, see fig. 8). 
Haino does not teach that two connection members are bonded to the edge portions of the upper end portions of the two adjacent battery cells, respectively, and that the adhesive resin covers the junctions formed at one end and the other end of each of the connection members.
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the connection member of Haino as modified by Seman by duplicating the connection member, since a duplicate connection member would be expected to provide another path for electrical connection. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Hirokazu teaches a battery pack (“assembled battery”, [0001]) including an adhesive resin similar to the adhesive resin of in the battery pack of Haino. The adhesive resin of Hirokazu is used for a current-conducting junction between a battery tab and a busbar, which is relevant to the current-conducting junction between a connection member and a circuit board.  Specifically, Hirokazu teaches that the adhesive resin covers the junction between a battery tab and a busbar (“The cover film 23 is preferably bonded to the extending portions 55b, 56b, the energizing portions 41, 42, the adhesive resin film 21, and the front portion 22a by heat fusion, adhesion, or the like. The cover film 23 is made of, for example, a polyester-based or polyolefin-based (polypropylene, polyethylene, etc.) resin”, [0070], figs. 11-12 show how the adhesive resin covers the junction). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the connection members of modified Haino by covering the junctions with the adhesive resin as taught by Hirokazu, since the resin provides a seal to preserve the junctions from corrosion (“Since the cover film 23 is provided to cover the above, it is possible to prevent water or outside air from entering the connection points between the leads 55 and 56 and the energized portions 41 and 42. Therefore, even when the leads 55 and 56 and the conductive layers 32 and 34 are made of different metal materials, it is possible to prevent the occurrence of corrosion at the connection portion”, [0071], Hirokazu). 
Regarding claim 19, modified Haino teaches the battery pack as claimed in claim 18. Haino teaches that the adhesive resin continuously covers the edge portions of the upper end portions of the two adjacent battery cells exposed by the connection hole (the adhesive resin 4 shown in fig. 5 of Haino is ring-shaped and therefore provided continuous coverage of the edge portions of the upper end portions of adjacent cells 1).
Haino does not teach that the adhesive resin entirely covers the two connection members.
Hirokazu teaches that the adhesive resin continuously covers the junctions of each member (“The base end portions 55c and 56c of the leads 55 and 56 are covered with the lead sealing layer 22. The front portion 22a of the lead sealing layer 22 is covered with the cover film 23. Therefore, almost the entire surface of the extended portions 55b and 56b of the leads 55 and 56 is covered with the cover film 23 and the lead sealing layer 22”, [0073], Hirokazu; figs. 11 and 12 of Hirokazu show that the entire exposed portions of the tab are covered with the adhesive resin; Hirokazu thus teaches entire coverage of the connection members of modified Haino, including continuous coverage from the junction at one end to the junction at the other end). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Haino such that all exposed portions of the connection members are entirely covered by the adhesive resin, in order to prevent the connection members from being corroded (“Therefore, the leads 55 and 56 can be prevented from coming into contact with water or the outside air, and the leads 55 and 56 can be prevented from being corroded”, [0073]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haino et al. (US 2020/0220147 A1), in view of Rodenburg et al. (US 2020/0147673 A1).
Regarding claim 21, Haino teaches the battery pack as claimed in claim 1. Haino does not teach that the adhesive resin includes a two-component curable resin.
	Rodenburg teaches an adhesive applied to a rivet in a battery pack to provide a protective barrier ([0029], fig. 4), similar to the adhesive applied in Haino. Specifically, Rodenburg teaches that the adhesive resin includes a two-component curable resin (“an adhesive 416 may be applied to the end of the blind rivet corresponding to the mandrel head. The adhesive may include, for example, one or more of a methacrylate formula (i.e., of resin and hardener), a urethane adhesive, and an epoxy”, [0029], where the methacrylate formula is clearly described as a two-component curable resin, and an epoxy is generally understood by those skilled in the art as a two-component curable resin). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the adhesive of Haino by using the two-component curable resin of Rodenburg, since the adhesive of Rodenburg provides strength and protection (“Adhesive 416 is optional and may protect parts of the blind rivet and ring terminal from the inside environment of a battery module. Adhesive 416 may also prolong the useful life of the connection. In addition, adhesive 416 may be used in situations where extra strength is required and may strengthen the wire-to-bus-bar attachment to be stronger than a bolt or weld attachment”, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728